DETAILED ACTION
This is the final Office action on the merits. Claims 1-12 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed on 01/05/2022 are sufficient to overcome the rejections of claims 1-12 under 35 U.S.C. 112.
The amendments are sufficient to overcome the rejections of claims 1, 3, 4, 7, 9, and 10 under 35 U.S.C. 103 as being obvious over Ohtomo et al. (US 10324183 B2), in further view of Teledyne DALSA (Non-Patent Literature: Piranha XL 16K "Multi-line CMOS Color TDI Camera Delivers Breakthrough Performance"). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 2, 8, and 11 under 35 U.S.C. 103 as being obvious over Ohtomo et al. (US 10324183 B2), in further view of Teledyne DALSA (Non-Patent Literature: Piranha XL 16K "Multi-line CMOS Color TDI Camera Delivers Breakthrough Performance") and Smitherman et al. (WO 2014031284 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 5 and 6 under 35 U.S.C. 103 as being obvious over Ohtomo et al. (US 10324183 B2), in further view of Teledyne DALSA (Non-Patent Literature: Piranha XL 16K "Multi-line CMOS Color TDI Camera Delivers Breakthrough Performance") and Pei et al. (WO 2017189185 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 12 under 35 U.S.C. 103 as being obvious over Ohtomo et al. (US 10324183 B2), in further view of Teledyne DALSA (Non-Patent Literature: Piranha XL 16K "Multi-line CMOS Color TDI Camera Delivers Breakthrough Performance") Smitherman et al. (WO 2014031284 A1), and Pei et al. (WO 2017189185 A1). However, a new ground of rejection is introduced by the amendment.

Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive. Specifically, the applicant argues that, “The use of an actively scanning lidar device, such as a lidar device having a deflection unit for generating a scanning movement of the laser beam, is not known in airplane-based aerial photography.” However, the reference Hanna et al. (WO2007094765A2) cited in the IDS filed on 09/21/2018, explicitly shows an airplane-based aerial photography system that uses a deflecting unit to generate a scanning movement (Hanna et al. FIGS. 1-3, Paragraphs [0018] and [0022]). Additionally, the applicant states that, “An instrument combining airplane-based aerial photography and airplane-based airborne laser scanning, wherein the laser unit provides a swath corresponding to the swath of the aerial photography unit, is new to both the technical fields of aerial photography and airborne laser scanning and represents a new instrument class in itself.” This again, would be refuted by Hanna et al., which teaches a device which performs these exact functions (Hanna et al. FIGS. 1-3, Paragraphs [0018] and [0022]). Finally, the applicant makes the argument that the use of “a deflecting component in transmission” is a non-obvious improvement to airplane-based aerial photography for its reduction in system wide vibrations. However, deflecting devices such as these have been used for general aircraft scanning devices before, such as the beam scanning unit taught by Ohtomo et al. (US 10324183 B2), and offer several known advantages beyond the vibration reduction, such as overlapping points in a scan pattern being used to find intersections between images and stitch separate images together (Ohtomo et al., FIG. 10, intersection points P1 and P2 and images 81-1 and 81-2, Col 15 Ln 44-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 20080103699 A1), modified in view of Krueger (US 20120082441 A1), Teledyne DALSA (Non-Patent Literature: Piranha XL 16K "Multi-line CMOS Color TDI Camera Delivers Breakthrough Performance"), and Ohtomo et al. (US 10324183 B2).

Regarding claim 1 Hanna et al. teaches a hybrid LiDAR-imaging device configured for aerial surveying of an overflown terrain by an airplane, wherein the hybrid LiDAR-imaging device comprises a camera arrangement (FIG. 3, camera 302, Paragraph [0020]) [1…] for acquiring camera data adapted for generating orthophoto data (Col 4 Ln 3-12, Image data is orthorectified.), wherein: 
an overall exposure area is provided by the camera arrangement (FIG. 3, camera 302, Paragraph [0020]. Camera must inherently have an exposure area to take pictures.),
the overall exposure area has a transverse extension defined as the extension along a direction which is foreseen to be the direction across a forward flying direction when the hybrid LiDAR- imaging device is installed to the airplane, in the following called transverse direction (FIG. 3, camera 302, 
[2…],
the hybrid LiDAR-imaging device comprises a LiDAR arrangement for generating LiDAR data, the LiDAR arrangement comprising at least a first LiDAR device (FIG. 3, LIDAR sensor 304, Paragraph [0020]),
the first LiDAR device has a first longitudinal extension extending axially along a ground viewing nominal first LiDAR axis and a first lateral extension extending substantially orthogonal to the nominal first LiDAR axis, wherein the first longitudinal extension is larger than the first lateral extension (FIG. 3, LIDAR sensor 304, Paragraph [0020]. LIDAR system is longer than it is wide and facing the ground.),
the LiDAR arrangement is configured to have a LiDAR scanning field of view along the transverse direction which substantially covers an imaging field of view of the camera arrangement along the transverse direction (FIGS. 2 and 3, LIDAR sensor 304, Paragraph [0020] and [0041]. The processed LIDAR data is used to orthorectify the image data, meaning they must have a substantial overlap in FOV.), [3…]
the camera arrangement and the LiDAR arrangement are mounted into a common housing, the common housing configured to be installed to the airplane (FIGS. 1 and 3, sensor suite 102, Paragraph [0018]. Sensors are bundled in a common housing mounted on an airplane.), and
the hybrid LiDAR-imaging device is configured: 
to generate the camera data and the LiDAR data in a same measurement period (FIG. 3, camera 302 and LIDAR sensor 304, Paragraph [0020]. Both are measured simultaneously.), and
to generate, based on positioning information of a positioning system, positional reference information for the camera data and the LiDAR data (FIG. 3, GPS/INS unit 308, Paragraph [0021]).



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the hybrid LIDAR-imaging device taught by Hanna et al. with the forward motion compensation for cameras taught by Krueger. The reasoning for this is that capturing images will often result in some degree of blurring for captured images (Krueger, Paragraph [0003]). By implementing a system for forward motion compensation, the designer will predictably be able to reduce this blurriness and improve image quality.

This combination still fails to teach, but Teledyne DALSA does teach [2]: the transverse extension is at least 60 mm (Specifications: Gives a linear images sensor which would have a given transverse extension of about 82mm, given resolution and pixel size.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the hybrid LIDAR-imaging device taught by Hanna et al., and previously modified with the forward motion compensation for cameras taught by Krueger, with the specific camera taught by Teledyne DALSA. The reasoning for this is that the high transverse resolution
and multispectral capabilities make the camera taught by Teledyne DALSA both compatible with the current data processing system and also an obvious choice to use as a surveying camera, as it would predictably yield high quality results.

This combination still fails to teach, but Ohtomo et al. does teach [3]: wherein the LiDAR arrangement is adapted for a circular LiDAR scan (FIG 11. Col 9 Ln 5-11).



Regarding claim 3 Hanna et al., modified in view of Krueger, Teledyne DALSA, and Ohtomo et al., teaches the hybrid LiDAR-imaging device according to claim 1, wherein the first LiDAR device is configured to generate a LiDAR beam (Hanna et al., FIG. 3, LIDAR sensor 304, LIDAR inherently operate by emitting LIDAR beams.) and comprises a wedge prism arrangement configured to direct the LiDAR beam to the ground according to a defined scan pattern, based on a rotation of at least one wedge prism of the wedge prism arrangement around the first nominal LiDAR axis (Ohtomo et al., FIG 3. and FIG 5a. prism elements 42a and 42b), wherein the first wedge prism is part of a Risley prism (Ohtomo et al., FIG 5a. prism elements 42a and 42b. The prisms are illustrated as Risley prisms.).

Regarding claim 4 Hanna et al., modified in view of Krueger, Teledyne DALSA, and Ohtomo et al., teaches the hybrid LiDAR-imaging device according to claim 1, wherein the first LiDAR device is configured such that the ratio of the first lateral extension divided by the first longitudinal extension is less than 0.5 (Hanna et al., FIG. 3, LIDAR sensor 304, LIDAR sensor appears to be twice as long as it is wide.).

Regarding claim 7 Hanna et al., modified in view of Krueger, Teledyne DALSA, and Ohtomo et al., teaches the hybrid LiDAR-imaging device according to claim 1, wherein the camera arrangement comprises at least one individual camera with a photodetector which has a transverse extension which is at least 60 mm (Teledyne DALSA Specifications: Gives a linear images sensor which would have a given transverse extension of about 82mm, given resolution and pixel size.).

Regarding claim 9 Hanna et al., modified in view of Krueger, Teledyne DALSA, and Ohtomo et al., teaches the hybrid LiDAR-imaging device according to claim 1, wherein:
the hybrid LiDAR-imaging device is configured such that the camera arrangement has a field of view of at least 20 degrees along the transverse direction (Ohtomo et al., Col 6 Ln 52-56. Teaches an FOV for a camera larger than the LIDAR FOV, giving 40o as an example.), and 
the transverse extension of the overall exposure area comprises an arrangement of a plurality of photopixels representing a sensor line substantially along the transverse direction which comprises at least 10,000 photopixels (Teledyne DALSA, Specifications).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the hybrid LIDAR-imaging device taught by Hanna et al., and previously modified with the forward motion compensation for cameras taught by Krueger, the specific camera taught by Teledyne DALSA, and the circular scanning deflectors taught by Ohtomo et al., with the camera field of view taught by Ohtomo et al. The reasoning for this is that a wider FOV will allow for a greater amount of terrain to be captured in a single flyover. This predictably allows for more terrain to be surveyed in fewer trips, leading to a more efficient scanning system.



Regarding claim 11 Hanna et al., modified in view of Krueger, Teledyne DALSA, and Ohtomo et al., teaches the hybrid LiDAR-imaging device according to claim 1, wherein: 
the hybrid LiDAR-imaging device comprises a computing unit configured for controlling the camera arrangement, the LiDAR arrangement, and data processing and/or data storage (Hanna et al., FIG. 3, computer 306, Paragraph [0021]. Computer system controls the camera and LIDAR, while storing and processing the data.), 
the hybrid LiDAR-imaging device comprises an inertial measuring unit (IMU) (Hanna et al., FIG. 3, GPS/INS unit 308, Paragraph [0021]. Includes and INS, which would require an IMU for measurement.),
the common housing has an upper part and a lower part, the lower part being the part which is closer to the ground when the hybrid LiDAR-imaging device is installed in the airplane (Hanna et al., FIGS. 1-3, sensor suite 102, Paragraph [0020]. For the sensors to scan the ground, the left side of FIG. 3 would need to be the lower part of the housing.), 
the camera arrangement, the LiDAR arrangement, and the IMU are installed in the lower part such that the lower part comprises substantially all optics of the camera arrangement, the LiDAR arrangement, and the IMU sensors (Hanna et al., FIGS. 1-3, sensor suite 102, camera 302, LIDAR sensor 304, and GPS/INS unit 308, Paragraph [0020]. These would all be located in the lower portion of the housing.), and 
.


Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 20080103699 A1), modified in view of Krueger (US 20120082441 A1), Teledyne DALSA (Non-Patent Literature: Piranha XL 16K "Multi-line CMOS Color TDI Camera Delivers Breakthrough Performance"), Ohtomo et al. (US 10324183 B2), and Smitherman et al. (WO 2014031284 A1).

Regarding claim 2 Hanna et al., modified in view of Krueger, Teledyne DALSA, and Ohtomo et al., teaches the hybrid LiDAR-imaging device according to claim 1.

This combination fails to teach, but Smitherman et al. does teach wherein:
	the camera arrangement comprises a line camera arrangement having at least two effective sensor lines arranged with mutually different viewing directions with respect to a pitch axis (FIG. 3C-1, imaging sensors 306-314, Paragraphs [0043] and [0045]), and
	up to five effective sensor lines are arranged with mutually different viewing directions with respect to the pitch axis (FIG. 3C-1, imaging sensors 306-314, Paragraphs [0043] and [0045]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the hybrid LIDAR-imaging device taught by Hanna et al., and previously modified with the forward motion compensation for cameras taught by Krueger, the specific camera taught by Teledyne DALSA, and the circular scanning deflectors taught by Ohtomo et al., with the multi-

Regarding claim 8 Hanna et al., modified in view of Krueger, Teledyne DALSA, Ohtomo et al., and Smitherman et al. teaches the hybrid LiDAR-imaging device according to claim 1, wherein the camera arrangement comprises at least two individual cameras (Smitherman et al., FIGS. 3E and 22B, Imaging Arrays 2202-2206, Paragraph [0050]. Teaches the arrangement of camera arrays in this format, which can be applied to the Teledyne DALSA camera being used.), wherein each camera is used to provide a different part of the transverse extension of the overall exposure area (Smitherman et al., FIGS. 3E and 22B, Imaging Arrays 2202-2206, Paragraph [0050]. The different imaging arrays cover different portions of the transverse extension.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the hybrid LIDAR-imaging device taught by Hanna et al., and previously modified with the forward motion compensation for cameras taught by Krueger, the specific camera taught by Teledyne DALSA, and the circular scanning deflectors taught by Ohtomo et al., with the multi-camera set up taught by Smitherman et al. The reasoning for this is that by arranging multiple cameras in this format allows for a much wider FOV to be captured in a single flyover. This predictably allows for more terrain to be surveyed in fewer flights, leading to a more efficient scanning system.

Claims 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 20080103699 A1), modified in view of Krueger (US 20120082441 A1), Teledyne DALSA (Non-Patent Literature: Piranha XL 16K "Multi-line CMOS Color TDI Camera Delivers Breakthrough Performance"), Ohtomo et al. (US 10324183 B2), and Pei et al. (WO 2017189185 A1).

Regarding claim 5 Hanna et al., modified in view of Krueger, Teledyne DALSA, and Ohtomo et al., teaches the hybrid LiDAR-imaging device according to claim 1.

This combination fails to teach, but Pei et al. does teach the LiDAR arrangement comprises a second LiDAR device (Pei et al., FIG. 16, Paragraph [0111]), 
the second LiDAR device has a second longitudinal extension extending axially along a ground viewing nominal second LiDAR axis and a second lateral extension extending substantially orthogonal to the nominal second LiDAR axis, wherein the second longitudinal extension is larger than the second lateral extension (Pei et al., FIG. 16, Paragraph [0111]; and Hanna et al. LIDAR sensor 304, Col 2 Ln 46-60. Pei et al. depicts its two LIDAR sensors as having the same dimensions. It would be obvious then the to implement the second LIDAR device as having identical dimensions to the first LIDAR device taught by Hanna et al.), and 
the LiDAR arrangement is configured such that the first and the second LiDAR device are arranged relative to each other such that the first and the second nominal LiDAR axis are tilted with respect to each other (Pei et al., FIG. 16, Paragraph [0111]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the hybrid LIDAR-imaging device taught by Hanna et al., and previously modified with the forward motion compensation for cameras taught by Krueger, the specific camera taught by Teledyne DALSA, and the circular scanning deflectors taught by Ohtomo et al., with the multi-LIDAR set up taught by Pei et al. The reasoning for this is that by utilizing two LiDAR systems, the device 

Regarding claim 6 Hanna et al., modified in view of Krueger, Teledyne DALSA, Ohtomo et al., and Pei et al. teaches the hybrid LiDAR-imaging device according to claim 5, wherein:
	the first LiDAR device has a first visual field cone and the second LiDAR device has a second visual field cone (Pei et al., FIG. 16, Paragraph [0111]), and
	the first and the second LiDAR devices are configured such that the first and second visual field cones cross each other (Pei et al., FIG. 16, Paragraph [0111]).

Regarding claim 12 Hanna et al., modified in view of Krueger, Teledyne DALSA, Ohtomo et al., and Pei et al. teaches the hybrid LiDAR-imaging device according to claim 11, wherein:
	the camera arrangement comprises exactly one individual camera with a photodetector which has a transverse extension which is at least 60 mm (Teledyne DALSA Specifications: Gives a linear images sensor which would have a given transverse extension of about 82mm, given resolution and pixel size.),
	the LiDAR arrangement comprises exactly two LiDAR devices including the first and second LiDAR devices (Pei et al., FIG. 16, Paragraph [0111]),
	wherein the first and the second LiDAR devices are arranged relative to each other such that the first and the second nominal LiDAR axes are tilted with respect to each other (Pei et al., FIG. 16, Paragraph [0111]),
	the first LiDAR device and the second LiDAR device are arranged next to each other and substantially located on a first line parallel to the transverse direction (Pei et al., FIG. 20, Paragraph 
	the exactly one individual camera is arranged on a second line substantially orthogonal to the first line, such that the exactly one camera, the first LiDAR device, and the second LiDAR device are arranged in a triangular configuration (Pei et al., FIG. 20, Paragraph [0126]. This paragraph specifies the illumination sources as fan lights, however, they could easily be replaced with LIDAR sensors for similar purposes.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the hybrid LIDAR-imaging device taught by Hanna et al., and previously modified with the forward motion compensation for cameras taught by Krueger, the specific camera taught by Teledyne DALSA, and the circular scanning deflectors taught by Ohtomo et al., with the multi-LIDAR and camera set up taught by Pei et al. The reasoning for this is similar to that given for claims 5 and 6. The two LiDAR set up offers a wider range of scanning as well as a possible overlapping region of high resolution, both of which predictably yield superior scanning results. Additionally, by arranging the LiDAR scanners in a triangular formation with the camera, it helps to ensure that their fields of vision will largely overlap with the cameras, which would be necessary to perform the hybrid scanning functionality mentioned in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645